[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 26, 2006
                               No. 05-16812                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-80094-CR-WJZ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANDERSON BENITEZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (June 26, 2006)

Before ANDERSON, BIRCH and FAY, Circuit Judges.

PER CURIAM:

     Robin J. Farnsworth, the Assistant Federal Public Defender assigned to
Anderson Benitez on appeal, has filed a motion to allow the Federal Public

Defender, Kathleen M. Williams, to withdraw on appeal supported by a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Benitez’s convictions and sentences are

AFFIRMED.

      We further deny Benitez’s pro se motion to proceed in forma pauperis as

moot, and deny his pro se motions for an extension of time to file his argument on

appeal and to appoint new counsel.




                                          2